Citation Nr: 0415727	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  01-02 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1151.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B. L.





ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from February 1957 to August 
1966.  He died on January [redacted], 1999.  The appellant is his 
surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1151.  

The appellant was afforded a travel board hearing before the 
undersigned Veterans Law Judge in June 2002.  A transcript of 
the hearing has been associated with the claims folder.  

The Board notes that this appeal is remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part.  


REMAND

VA treatment records reflect that the veteran presented at 
the emergency room on January 7, 1999.  Complaint of a 
hematuria since December 27, 1998 was noted.  The provisional 
diagnosis was bladder cancer.  On further evaluation on 
January 8, 

1999, multiple low grade bladder tumors were noted.  The 
assessment was bladder tumor.  A transurethral resection 
bladder tumor (TURBT) was scheduled for January 21, 1999.  
The veteran died on January [redacted], 1999.  The certificate of 
death reflects the cause of death was complications of 
carcinoma of the urinary bladder.  
There is insufficient evidence to make a determination as to 
whether the appellant is entitled to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1151.  

The Board notes that a VA record dated January 14, 1999, 
reflects that a consent form for the scheduled TURBT had been 
signed.  The consent form has not been associated with the 
claims file.  

The Board further notes that additional evidence has been 
received.  The AOJ has not had an opportunity to review the 
additional evidence.  

Lastly, the Board notes that the AOJ has not issued a VCAA 
letter in regard to the issue on appeal.  See VAOPGCPREC 8-
2003.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
should be issued.  

2.  The AOJ should obtain all relevant 
unobtained VA treatment records, to 
include a January 1999 consent 
form in association with a TURBT.  Any 
records obtained should be associated 
with the claims file.  

3.  The AOJ should review the evidence 
that was added to the record since the 
statement of the case was issued.  

4.  The AOJ should send the claims file 
to a VA examiner for review.  The 
examiner should express an opinion as to 
whether the proximate cause of the 
veteran's death was due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on the part of VA in furnishing VA 
hospitalization, medical or surgical 
treatment, or an event not reasonably 
foreseeable.  A complete rationale 
should accompany any opinion provided.  

5.  The appellant is advised, that if 
she has, or is able to obtain, evidence 
relevant to the claim, she must submit 
the evidence.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 



Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


